DETAILED ACTION
In Reply filing on 6/14/2022, claims 1-8 are pending, claim 5 is canceled. Claims 1-4 and 6-8 are considered in the current Office Action.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 20200406358 (“Nagahama et al.”), in view of US 20200248017 (“Hess”), further in view of 20210349224 (“Svensson”), further in view of US 20170277024 (“Li”).
	Regarding claim 1, Nagahama et al. teaches a 3D printer (Fig. 1, “an additive manufacturing device 1”) capable of adjusting a light transmission rate ([0083], “scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as a beam intensity, a scanning speed, a scanning interval, and a scanning pattern of the light beam 40a”), comprising: 
A plate on which a forming material is disposed (Fig. 1, [0029], “an upper surface of the base 23 serves as a part for molding the additive product W thereon”); 
a light source disposed above the plate and emitting light for curing the forming material (Fig. 1, [0033], “The light beam irradiation device 40…irradiating the recoated metal powder P with the light beam 40a.); 
A course setting unit setting a processing course of the light emitted to the forming material ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning pattern of the light beam 40a.” Nagahama et al. teaches an irradiation control unit for a scanning pattern of the light beam); 
A beam shifting speed determination unit determining a beam shifting speed in each processing zone (Fig. 7, Nagahama et al. teaches a single layer is divided into multiple unit areas) of the processing course set by the course setting unit ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning speed, a scanning interval...” Nagahama et al. teaches an irradiation control unit for a scanning speed of the light beam, which is equivalent to controlling the beam shifting speed. It would be obvious to one of ordinary skill in the art to incorporate a beam shifting speed determination unit, because in order to control the shifting speed of the energy beam, one needs to first determine the beam shifting speed, motivated by changing the irradiation input energy based on changing beam intensity (Nagahama et al. [0034]));
And a light intensity determination unit determining an accumulated intensity of light emitted to the forming material in each processing zone of the processing course ([0005], “In an additive manufacturing system of a related art, a plurality of images are cumulatively acquired at regular intervals, and the processor detects a light intensity in the plurality of images.”).
Nagahama et al. teaches adjusting the irradiation input energy based on changing beam intensity ([0034]). However, Nagahama et al. does not explicitly teach using a light transmission rate adjustment unit to adjust a transmission rate of the light emitted to the forming material based on the beam shifting speed in each processing zone of the processing course.
Hess teaches a 3D printer ([0039], “photo-based 3D printing or AM systems”), wherein a light transmission rate adjustment unit disposed between the forming material and the light source and adjusting a transmission rate of the light emitted to the forming material ([0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”), and the accumulated intensity of light ([0039], “In these photo-based processes, it may be advantageous to control the duration, intensity, and profile of the radiation from such photo sources.”), wherein the light transmission rate adjustment unit is made of a translucent plate ([0039], “prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”).
Nagahama et al. and Hess are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Nagahama et al. to incorporate a light transmission rate adjustment unit made of a translucent plate as taught by Hess, because it may be advantageous to control the duration, intensity, and profile of the radiation from photo sources (Hess, [0039]), and translucent plate such as mirror and reflectors are known to reflect some light beams so that some energy is not transmitted to the processing plate.
Nagahama et al. teaches determining the accumulated intensity of light ([0005]), but does not teach the accumulated intensity of light is determined based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed determination unit.
Svensson teaches a method wherein the accumulated intensity of light is based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed determination unit ([0019], “forming an x-ray signal time series using subsequent intensity modulated x-ray signals, each of the subsequent intensity modulated x-ray signals resulting from scanning the energy beam along the energy beam target in one of a plurality of directions at one of a plurality of speeds”; Fig. 4A&4B, Svensson teaches the intensity profile of energy beam is different at different scan speeds).
Nagahama et al. and Svensson are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the step of determining the accumulated intensity of light in Nagahama et al. to incorporate determining the accumulated intensity of light based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed as taught by Svensson, in order to create the energy beam intensity profile that allows quantifying or tracking an energy beam during operation of an additive manufacturing apparatus (Svensson, [0004]).
Nagahama et al. does not teach an adjustment of the transmission rate of light at the light transmission rate adjustment unit depends upon the transparency of the translucent plate and a transparency in each processing zone of the translucent plate is inversely proportional to the accumulated intensity of light.
Li teaches a 3D printer, comprising a light transmission rate adjustment unit, wherein an adjustment of the transmission rate of light at the light transmission rate adjustment unit depends upon the transparency of the translucent plate ([0008], Li teaches an adjustment unit, “the display panel”, which can adjust the transparency by switching the on/off operation of the electric field formed between the first electrode and the second electrode. In particular, when the electric field is switched on, the transparency is low to shield light from passing through and the transmission rate is low; whereas when the electric field is switched off, the transparency is high to form a light transmission region that has high transmission rate);
Wherein a transparency in each processing zone of the translucent plate is inversely proportional to the accumulated intensity of light ([0026], “lights emitted from the light source have a very small loss after passing through the light transmission region of the display panel, and the lights still have a substantial intensity after reaching the transparent reservoir. In the projection device according to the present disclosure, the light source with a relatively low power may emit a light intensity which is required for the photopolymerizable material to polymerize” Li teaches that when the transparency is high in the light transmission region, the light does not loss as much intensity as when the transparency is low, thus the intensity of the laser beam needs to be higher when the transparency is lower in order to emit the same amount of energy for curing the build material).
Nagahama et al. and Li are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printer in Nagahama et al. to incorporate the light transmission rate adjustment unit as taught by Li, in order to lower power consumption (Li, [0026]).
Regarding claim 2, Nagahama et al. teaches the beam shifting speed determination unit determines that the beam shifting speed is faster in a second processing zone than in a first processing zone ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning speed, a scanning interval...” Nagahama et al. teaches an irradiation control unit for a scanning speed of the light beam, which is equivalent to controlling the beam shifting speed. It would be obvious to one of ordinary skill in the art to incorporate a beam shifting speed determination unit, since in order to control the shifting speed of the beam, one needs to first determine the shifting speed, motivated by changing the irradiation input energy based on changing beam intensity (Nagahama et al. [0034]) Since Nagahama et al. teaches detecting changing in beam intensity, it would be obvious to one of ordinary skill in the art to compare the beam shifting speed in at least two different areas in order to calculate change in beam shifting speed).
Nagahama et al. teaches adjusting the irradiation input energy based on changing beam intensity ([0034]). However, Nagahama et al. does not explicitly teach using a light transmission rate adjustment unit to adjust a transmission rate of the light emitted to the forming material based on the beam shifting speed in each processing zone of the processing course.
Hess teaches a 3D printer ([0039], “photo-based 3D printing or AM systems”), wherein a light transmission rate adjustment unit disposed between the forming material and the light source and adjusting a transmission rate of the light emitted to the forming material ([0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing apparatus in Nagahama et al. to incorporate a light transmission rate adjustment unit as taught by Hess, because it may be advantageous to control the duration, intensity, and profile of the radiation from photo sources (Hess, [0039]).
Regarding claim 4, Nagahama et al. teaches A 3D printer (Fig. 1, “an additive manufacturing device 1”) capable of adjusting a light transmission rate ([0083], “scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as a beam intensity, a scanning speed, a scanning interval, and a scanning pattern of the light beam 40a”), comprising: 
A plate on which a forming material is disposed (Fig. 1, [0029], “an upper surface of the base 23 serves as a part for molding the additive product W thereon”); 
A light source disposed above the plate and emitting light for curing the forming material (Fig. 1, [0033], “The light beam irradiation device 40…irradiating the recoated metal powder P with the light beam 40a.); 
A course setting unit setting a processing course of the light emitted to the forming material ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning pattern of the light beam 40a.” Nagahama et al. teaches an irradiation control unit for a scanning pattern of the light beam); 
A beam shifting speed determination unit determining a beam shifting speed in each processing zone (Fig. 7) of the processing course set by the course setting unit ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning speed, a scanning interval...” Nagahama et al. teaches an irradiation control unit for a scanning speed of the light beam, which is equivalent to controlling the beam shifting speed. It would be obvious to one of ordinary skill in the art to incorporate a beam shifting speed determination unit, since in order to control the shifting speed of the beam, one needs to first determine the shifting speed); 
Wherein each processing zone comprises: 
A first processing zone (Fig. 9, zone of high molding density); 
And a second processing zone having a lower degree of curvature than the first processing zone (Fig. 9 zone of low molding density. Nagahama et al. teaches a zone of high molding density, which is equivalent to the first processing zone that has high degree of curvature as they both requires less light intensity to cure).
Nagahama et al. does not teach a light transmission rate adjustment unit comprising a plurality of DLP mirrors. 
Li teaches a 3D printer comprising: 
A light transmission rate adjustment unit (Fig. 2, display panel 2) disposed between the forming material (Fig. 2, a photopolymerizable material 4) and the light source (Fig. 2, light source 1),
Wherein the light transmission rate adjustment unit comprises a plurality of DLP mirrors (Fig. 2, display panel 2 comprises two DLP mirrors A and B); 
Wherein the plurality of DLP mirrors comprises: 
A first DLP mirror disposed in the first processing zone (Fig. 2, display panel portion B disposed in a first processing zone); 
And a second DLP mirror disposed in the second processing zone (Fig. 2, display panel portion A disposed in a second processing zone);
Wherein the light transmission rate adjustment unit adjusts the light transmission rate through on/off operation of each of micromirrors included in each of the first and second DLP mirrors ([0060], “the side electrode and the pixel electrode 22 can be powered in a predetermined order” Fig. 3-5, Li teaches the micromirrors adjust the transparency, thus the light transmission rate, through on/off operation); 
Wherein, in the first DLP mirror, the number of each micromirrors driven in an on state is smaller than the second DLP mirror (Fig. 2 shows portion A is in an on state and portion B is in an off state, therefore the number of micromirror in an on state in portion B in smaller than that of portion A).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printer in Nagahama et al. to incorporate the light transmission rate adjustment unit as taught by Li, in order to lower power consumption (Li, [0026]).
Nagahama et al. and Li do not teach adjusting a transmission rate of the light emitted to the forming material based on the beam shifting speed in each processing zone of the processing course.
Hess teaches adjusting a transmission rate of the light emitted to the forming material based on the beam intensity ([0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation. In these photo-based processes, it may be advantageous to control the duration, intensity, and profile of the radiation from such photo sources.”).
Svensson teaches a method wherein the accumulated intensity of light is based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed determination unit ([0019], “forming an x-ray signal time series using subsequent intensity modulated x-ray signals, each of the subsequent intensity modulated x-ray signals resulting from scanning the energy beam along the energy beam target in one of a plurality of directions at one of a plurality of speeds”; Fig. 4A&4B, Svensson teaches the intensity profile of energy beam is different at different scan speeds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the step of determining the accumulated intensity of light in Nagahama et al. to incorporate determining the accumulated intensity of light based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed as taught by Svensson, in order to create the energy beam intensity profile that allows quantifying or tracking an energy beam during operation of an additive manufacturing apparatus (Svensson, [0004]).
Regarding claim 6, Nagahama et al. teaches a control method of a 3D printer ([0083], “an additive manufacturing method”) capable of adjusting a light transmission rate ([0083], “scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as a beam intensity, a scanning speed, a scanning interval, and a scanning pattern of the light beam 40a”), comprising the steps of: 
Setting a processing course of light emitted to a forming material to cure the forming material ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning pattern of the light beam 40a.” Nagahama et al. teaches an irradiation control unit for a scanning pattern of the light beam); 
Determining a beam shifting speed in each of processing zones of the processing course set in the step of setting a processing course ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning speed, a scanning interval...” Nagahama et al. teaches an irradiation control unit for a scanning speed of the light beam, which is equivalent to controlling the beam shifting speed. It would be obvious to one of ordinary skill in the art to incorporate a beam shifting speed determination unit, since in order to control the shifting speed of the beam, one needs to first determine the shifting speed, motivated by changing the irradiation input energy based on changing beam intensity (Nagahama et al. [0034])); 
And irradiating the forming material with light at the transmission rate of the light in each of the processing zones to cure the forming material while shifting light beams along the processing course ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as a beam intensity, a scanning speed, a scanning interval, and a scanning pattern of the light beam 40a.”).
Nagahame et al. teaches adjusting a beam intensity emitted to the forming material based on the beam shifting speed in each of the processing zones of the processing course([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as a beam intensity, a scanning speed, a scanning interval, and a scanning pattern of the light beam 40a.” Nagahama et al. teaches adjusting the irradiation input energy based on changing beam intensity ([0034])). However, Nagahama et al. does not explicitly teach adjust a beam intensity by adjusting a transmission rate of the light emitted to the forming material. 
Hess teaches a 3D printing method ([0039], “the material composition(s) or formulation(s) may be cured or polymerized by photo-based 3D printing or AM systems”), comprising adjusting a beam intensity by adjusting a transmission rate of the light ([0039], “a hard mask may be used to block transmission of the radiation. In other embodiments, a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”),
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the printing method in Nagahama et al. to incorporate a light transmission rate adjustment step as taught by Hess, because it may be advantageous to control the duration, intensity, and profile of the radiation from photo sources (Hess, [0039]).
Nagahama et al. does not teach in the step of adjusting the transmission rate of the light, the light transmission rate adjustment unit is made of a translucent plate, and disposed between the forming material and the light source and the translucent plate is formed with an area covering an entire area of the forming material irradiated with light from the light source; wherein a translucency in each processing zone of the translucent plate is inversely proportional to the accumulated intensity of the light irradiated to the forming material corresponding to the area of the translucent plate.
Li teaches a step of adjusting the transmission rate of the light ([0007], “the projection device is configured such that lights emitted from the light source pass through the light transmission region, and that the lights passing through the light transmission region from the light source are non-polarized lights.”), the light transmission rate adjustment unit is made of a translucent plate ([0008], Li teaches an adjustment unit, “the display panel”, which can adjust the transparency by switching the on/off operation of the electric field formed between the first electrode and the second electrode. In particular, when the electric field is switched on, the transparency is low to shield light from passing through and the transmission rate is low; whereas when the electric field is switched off, the transparency is high to form a light transmission region that has high transmission rate), and disposed between the forming material and the light source and the translucent plate is formed with an area covering an entire area of the forming material irradiated with light from the light source (Fig. 2), wherein a translucency in each processing zone of the translucent plate is inversely proportional to the accumulated intensity of the light irradiated to the forming material corresponding to the area of the translucent plate ([0026], “lights emitted from the light source have a very small loss after passing through the light transmission region of the display panel, and the lights still have a substantial intensity after reaching the transparent reservoir. In the projection device according to the present disclosure, the light source with a relatively low power may emit a light intensity which is required for the photopolymerizable material to polymerize” Li teaches that when the transparency is high in the light transmission region, the light does not loss as much intensity as when the transparency is low, thus the intensity of the laser beam needs to be higher when the transparency is lower in order to emit the same amount of energy for curing the build material).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the 3D printer in Nagahama et al. to incorporate the light transmission rate adjustment unit as taught by Li, in order to lower power consumption (Li, [0026]).
Nagahama et al. teaches determining the accumulated intensity of light ([0005]), but does not teach the accumulated intensity of light is determined based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed determination unit.
Svensson teaches a method wherein the accumulated intensity of light is based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed determination unit ([0019], “forming an x-ray signal time series using subsequent intensity modulated x-ray signals, each of the subsequent intensity modulated x-ray signals resulting from scanning the energy beam along the energy beam target in one of a plurality of directions at one of a plurality of speeds”; Fig. 4A&4B, Svensson teaches the intensity profile of energy beam is different at different scan speeds).
It would have been obvious to one with ordinary skill in the art before the effective filing date to modify the step of determining the accumulated intensity of light in Nagahama et al. to incorporate determining the accumulated intensity of light based on the beam shifting speed in each processing zone of the processing course determined by the beam shifting speed as taught by Svensson, in order to create the energy beam intensity profile that allows quantifying or tracking an energy beam during operation of an additive manufacturing apparatus (Svensson, [0004]).
Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200406358 (“Nagahama et al.”), in view of US 20200248017 (“Hess”), US 20210349224 (“Svensson”), and US 20170277024 (“Li”), further in view of US 20220048112 (“Opschoor et al.”) 
Regarding claim 3, Nagahama et al. does not teach the light transmission rate adjustment unit is formed in a pattern of the processing course set by the course setting unit.
Hess teaches a light transmission rate adjustment unit adjusting a transmission rate of the light emitted to the forming material ([0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”). However, Hess does not teach adjusting the light emitted to the forming material based on a pattern of the processing course.
Opschoor et al. teaches adjusting the light emitted to the forming material based on a pattern of the processing course ([0018], “to build three-dimensional metal objects wherein each layer is patterned as a whole by exposure to radiation in the pattern of a bitmap defined by a spatial light modulator.”).
Nagahama et al., Hess, and Opschoor et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to combine Nagahama et al., Degertekin et al., and Opschoor et al. to adjust the transmission rate of the light based on a pattern of the processing course, in order to irradiate each layer in predetermined pattern (Opschoor et al., [0018]).

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200406358 (“Nagahama et al.”), in view of US 20200248017 (“Hess”), US 20210349224 (“Svensson”), and US 20170277024 (“Li”), further in view of evidentiary reference Optics Trade Blog.
Regarding claim 5, Nagahama et al. does not teach a light transmission rate adjustment unit. 
However, Hess teaches a light transmission rate adjustment unit comprises a translucent plate ([0039], “transparent glass”; [0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light.).
Hess does not explicitly teach adjusting the light transmission rate depends upon transparency of the translucent plate. However, evidentiary reference Optics Trade Blog teaches that it is well known in the art that light transmission determines the transparency of the lenses (Page 3, Paragraph 1). Thus, it would be obvious to one of ordinary skill in the art that adjusting the light transmission rate depends upon transparency of the translucent plate.
Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200406358 (“Nagahama et al.”), in view of US 20200248017 (“Hess”), US 20210349224 (“Svensson”), and US 20170277024 (“Li”), further in view of US 20060227845 (“Degertekin et al.”)
Regarding claim 7, Nagahama et al. teaches determining a beam shifting speed that the beam shifting speed is faster in a second processing zone than in a first processing zone ([0083], “the light beam irradiation control unit 64 performs scanning with the light beam 40a in accordance with an appropriate changeable irradiation condition such as…a scanning speed, a scanning interval...” Nagahama et al. teaches an irradiation control unit for a scanning speed of the light beam, which is equivalent to controlling the beam shifting speed. It would be obvious to one of ordinary skill in the art to incorporate a beam shifting speed determination unit, since in order to control the shifting speed of the beam, one needs to first determine the shifting speed, motivated by changing the irradiation input energy based on changing beam intensity (Nagahama et al. [0034]) Since Nagahama et al. teaches detecting changing in beam intensity, it would be obvious to one of ordinary skill in the art to compare the beam shifting speed in at least two different areas in order to calculate change in beam shifting speed).
Nagahama et al. teaches adjusting the irradiation input energy based on changing beam intensity ([0034]). However, Nagahama et al. does not explicitly teach adjusting a transmission rate of the light emitted to the forming material based on the beam shifting speed in each processing zone of the processing course.
Degertekin et al. teaches the transmission rate of the light is adjusted while the irradiation input energy is constant ([0080], “the light source could provide a light emission having a constant (non-modulated) intensity, while an opaque, reflective, and/or semi-transparent obstruction is controlled to intermittently obscure at least a portion of the emission of light at the modulation frequency.” Since controlling an opaque, reflective, and/or semi-transparent obstruction is equivalent to controlling the light transmission rate, Degertekin et al. teaches controlling the light transmission rate while keeping the light emission intensity constant).
Nagahama et al. and Degertekin et al. are both considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to combine Nagahama et al. and Degertekin et al. and adjusting the transmission rate of the light by increasing the transmission rate of light when the beam shifting speed is lower in order to keep the irradiation energy intensity constant. 
Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over US 20200406358 (“Nagahama et al.”), in view of US 20200248017 (“Hess”), US 20210349224 (“Svensson”), and US 20170277024 (“Li”), further in view of US 20220048112 (“Opschoor et al.”) 
Regarding claim 8, Nagahama et al. does not teach the light transmission rate adjustment unit is formed in a pattern of the processing course set by the course setting unit.
Hess teaches a light transmission rate adjustment unit adjusting a transmission rate of the light emitted to the forming material ([0039], “a Digital Light Projector (DLP) or micro-mirror device may be used for spatial and temporal exposures to the light. In yet other embodiments, prisms, mirrors, reflectors, lenses, filters, shutters, choppers, spatial or light modulators, or the like, and/or multiple axis motion control systems may be used to control the radiation.”). However, Hess does not teach adjusting the light emitted to the forming material based on a pattern of the processing course.
Opschoor et al. teaches adjusting the light emitted to the forming material based on a pattern of the processing course ([0018], “to build three-dimensional metal objects wherein each layer is patterned as a whole by exposure to radiation in the pattern of a bitmap defined by a spatial light modulator.”).
Nagahama et al., Hess, and Opschoor et al. are considered to be analogous to the claimed invention because they are in the same field of additive manufacturing. It would have been obvious to one with ordinary skill in the art before the effective filing date to combine Nagahama et al., Degertekin et al., and Opschoor et al. to adjust the transmission rate of the light based on a pattern of the processing course, in order to irradiate each layer in predetermined pattern (Opschoor et al., [0018]).
Response to Arguments
Applicant’s arguments with respect to claims 1, 4, and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Similarly, Applicant’s arguments with respect to claims 2, 3, and 7-8 are moot because they are dependent on claims 1 and 6.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY YU HUANG whose telephone number is (571)272-2643. The examiner can normally be reached 9:00AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TIFFANY YU. HUANG
Examiner
Art Unit 1754



/LEITH S SHAFI/Primary Examiner, Art Unit 1744